*205To a petition for a rehearing—
JUDGE HARGIS
delivered the eollowing response:
The act establishing a board of commissioners of taxes: and assessments for the city of Louisville, approved February 17'th, 1866, has not been repealed, but was continued, in force by an amendment of March 20th, 1876.
The only alteration made in the original act is the change-of membership in the board.
Its provisions are necessary to secure correct assessments of property, and to protect the citizens against unjust, mistaken, or fraudulent assessments.
The city has the power under sections 8 and 107 of the. act of March 3d, 1870, to enforce the observance of the Sabbath by penalties not less than that prescribed by the General Statutes; but it cannot abrogate the general law on the subject by refusing or neglecting to execute that power.
Some of the language of the opinion is modified. The petition and motion to extend the opinion is overruled.